Citation Nr: 1331842	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-37 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for a disorder manifested by tingling of the arms, claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the claims.  The record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The Veteran presented testimony at a videoconference hearing before the undersigned in July 2011.  A transcript is of record.

The Veteran submitted additional evidence in August 2011 and May 2012, and additional VA treatment records were associated with Virtual VA in December 2011.  All this evidence was received after the claims were certified to the Board in March 2011, and none was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  Review of the evidence reveals that the assertion raised by the Veteran as to his location while stationed in Korea is cumulative of that already of record, see May 2012 VA Form 21-4138, that the new VA treatment records do not establish the Veteran has a disorder manifested by tingling of the arms, and that none of the evidence is pertinent to establishing the Veteran's exposure to Agent Orange during service, which is the central issue in this case.  Based on the foregoing, the Board finds that the evidence need not be remanded to the AOJ.  See 38 C.F.R. § 20.1304 (2012).



FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to Agent Orange while serving in Korea.  

2.  There is no evidence the Veteran developed hypertension within one year of his discharge from service.  

3.  There is no probative evidence establishing an etiological relationship between the diagnosed diabetes mellitus and hypertension with the Veteran's active service.  

4.  There is no evidence of a current disorder manifested by tingling of the arms.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a disorder manifested by tingling of the arms have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Pre-adjudicatory notice was provided to the Veteran in letters dated July 2005, March 2006 and March 2009.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service personnel records and his service and VA treatment records have been associated with the claims folder.  VA has also made several attempts to determine whether the Veteran is presumed to have been exposed to Agent Orange while stationed in Korea, as required by the VA Adjudication Procedure Manual, M21-1MR, Part VI, 2.B.6.b. and 2.B.6.d.  The Board acknowledges that no medical examination or opinion was obtained in this case.  It finds, however, that no examination or opinion is needed because there is no evidence of in-service occurrence of diabetes mellitus or hypertension, no evidence of continuity of symptomatology of diabetes mellitus, hypertension, and/or a disorder manifested by tingling of the arms since discharge, and no evidence of a current disorder manifested by tingling of the arms.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For certain chronic disorders, such as hypertension, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph to 38 C.F.R. § 3.307 that provides that a Veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a)(6)(iv); see also VA Adjudication Procedure Manual, M21-1MR, Part VI, 2.B.6.b. 

A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include type II diabetes mellitus and early-onset peripheral neuropathy.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Notwithstanding the regulations governing presumptive service connection, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for diabetes mellitus, hypertension and a disorder manifested by tingling of the arms.  He does not assert that any of these conditions are directly related to service; rather, he asserts that he was exposed to Agent Orange during service while stationed in Korea and that he developed diabetes mellitus as a result, with hypertension and a disorder manifested by tingling of the arms developing secondary to diabetes.  Regarding his service in Korea, the Veteran reports being stationed at Camp Ames near Taejon with the 833rd Ordnance Company, an ammunition transport.  He acknowledges that he was not located in the DMZ, but asserts delivering ammunition to units stationed in several locations along the DMZ, to include Red Cloud, Pusan, Osan and Taegu.  See VA Form 21-526; VA Forms 21-4138 dated February 2006, April 2009, July 2009 and May 2012; August 2010 VA Form 9; July 2011 transcript.  

The Veteran's service personnel records, to include his DD 214, corroborate that he served in the 833rd Ordnance Company of the Eighth Army as an ammunition specialist, and that he was stationed in Korea between August 1969 and April 1970.  

Given the foregoing service in Korea and the assertions raised by the Veteran, the RO contacted both the U.S. Army and Joint Services Records Research Center (JSRRC) and an employee of the Veterans Benefits Administration (VBA), Compensation and Pension (C&P) policy staff, to determine if the Veteran's exposure to Agent Orange during his service in Korea could be presumed.

The VBA C&P policy staff member reported in August 2006 that none of the locations reportedly visited by the Veteran are at or near the Korean DMZ, and none are specified on the DoD list of places where Agent Orange use is acknowledged.  The staff member reported that Taejon and Taegu are mid-way down the South Korean peninsula; that Pusan is on the southern coast; that Camp Ames is near Taejon and Camp Red Cloud is just north of Seoul.  The staff member also indicated that the Veteran's unit is not acknowledged by DoD as being stationed near the DMZ.  

In a March 2007 response, the JSRRC reported that a 1970 unit history of the 833rd Ordnance Company verifies the unit was located at Camp Ames, South Korea, 21.7 miles south of the DMZ and that the company's mission was to provide general or depot supply support for complete-round missiles, large rockets, nuclear artillery and special ammunition demolition munitions and repair parts.  In an August 2011 response, the JSRRC reported that a 1969 unit history of the 833rd Ordnance Company reveals that it was assigned to the 23rd Direct Support Group and the Eighth Army, that it was stationed at Camp Ames, located approximately 21 miles from the DMZ, and that there is no documented use, storage, spraying or transportation of herbicides.  In addition, the history did not mention or document any specific duties performed by the unit members along the DMZ.  

VA has adequately undertaken the development required by the VA Adjudication Procedure Manual, M21-1MR, Part VI, 2.B.6.b. and 2.B.6.d. and has determined that the Veteran's exposure to Agent Orange while stationed in Korea cannot be presumed.  While the Board acknowledges the Veteran's competent assertions that he delivered ammunition to units stationed in several locations along the DMZ, these assertions as they pertain to the locations being along the DMZ are not probative in light of the information provided by the VBA C&P policy staff member and JSRRC as to the geographical location of these locations on the Korean peninsula.  For these reasons, entitlement to service connection for diabetes mellitus cannot be established on a presumptive basis.  As noted above, however, the Veteran can still establish service connection on a direct basis.  See Combee, 34 F.3d at 1042.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems related to diabetes mellitus and tingling of the arms.  In addition, at the time of his discharge from service, the Veteran denied sugar or albumin in urine and bone, joint or other deformity, and clinical evaluation of his upper extremities and endocrine system was normal.  See April 1970 reports of medical history and examination.  

While the post-service evidence of record clearly establishes that the Veteran has diabetes mellitus, diagnosed in approximately March 2005, there is no probative evidence establishing that it is etiologically related to active service.  See VA treatment records.  In the absence of any such evidence, service connection for diabetes mellitus is not warranted on a direct basis and the claim is denied.  See 38 C.F.R. § 3.303.  

Service connection is also not warranted on a direct basis for a disorder manifested by tingling of the arms.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Without evidence of a current bilateral arm disability, to include any diagnosed peripheral neuropathy of the bilateral upper extremity, service connection for a disorder manifested by tingling of the arms is not warranted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (noting that there must be a diagnosis of an underlying disability to establish a claim for service connection).

Service connection is also not warranted for hypertension on either a direct or presumed basis.  The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems related to hypertension, to include high blood pressure.  In addition, at the time of his discharge from service, the Veteran denied high or low blood pressure, his blood pressure did not meet the criteria for a diagnosis of hypertension found at 38 C.F.R. § 4.104, Diagnostic Code 7101, and clinical evaluation of his heart and vascular system was normal.  See April 1970 reports of medical history and examination.  

While the post-service evidence of record clearly establishes that the Veteran has hypertension, there is no evidence it was diagnosed within a year of the Veteran's April 1970 discharge from service.  Rather, the medical evidence of record establishes that it was diagnosed in approximately December 2003.  In addition, there is no probative evidence establishing that hypertension is etiologically related to active service.  See VA treatment records.  In the absence such evidence, service connection for hypertension is not warranted on a presumed or direct basis and the claim is denied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Finally, given that service connection for diabetes mellitus is not warranted on a direct basis, it follows that service connection for hypertension and a disorder manifested by tingling of the arms as secondary to diabetes mellitus is also not warranted.  See 38 C.F.R. § 3.310.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a disorder manifested by tingling of the arms is denied. 



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


